Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Suggestions to improve the application before the first Official Office Action
Although the applicant is only given two months to respond to this species requirement and is not required to correct the following problems, the examiner is pointing them out in order to promote compact prosecution. They will be required in the following office action for elected claim and it may be beneficial for the applicant to address them before the official office action. 
 The specification will be objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). In regard to claim 6, “at least two of the plurality of angled …partially enclosed” is not in the original specification. It is not clear from the specification what the “regenerator circuit” of claim 13 refers to. IF this is not clarified, there may be 112f issues. 
The drawings will be objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sockets angled in different directions of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a waveguide shuffle block assembly, comprising: a housing comprising a plurality of angled optical cable connector interface sockets; a waveguide shuffle block enclosed within the housing effectuating connectivity between at least two of a plurality of angled optical cable ferrule/connector interfaces corresponding to the at least two of the plurality of angled optical cable ferrule/connector interface sockets; and at least one retention mechanism maintaining the waveguide shuffle block assembly in a stacked formation with at least one other waveguide shuffle block assembly., classified in G02B6/3897.
II. Claims 15-20, drawn to a waveguide shuffle block sensing system, comprising: a stack of a plurality of waveguide shuffle block assemblies operatively connected to the support socket, each of the plurality of waveguide shuffle block assemblies, comprising: a housing comprising a plurality of angled optical cable connector interface sockets; a waveguide shuffle block enclosed within the housing , classified in G02B 6/3895.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as group I can be used without any type of identification of operating characteristics of each waveguide shuffle block assemblies. For example, it can be used to merely as a connection means. Group II can be used without the details of the connector devices of group I (i.e. details of the stacking).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
The inventions have different technical inventive concepts that would require different searches as well as, different time-consuming prior art consideration and/or rejections.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883